Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 1 of 29 PageID 271




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

   TERRANCE JONES, RICKEY
   ADAMS, FELTER BLAKE, CHARLES
   BROWN, JOHNNIE BUCHANAN,
   KETHON COLBERT, JAMES
   EDWARDS, TRACY ELLISON,
   JAMES FIELDS, JOSEPH FULLER,
   JASON GRACE, RICKIE GRACE, JR.,
   MILTON HANNON, RICKY HICKS,
   KEVIN HILL, MARCUS HOLLIDAY,
   JOSHUA JORDAN, GARRETT JORDAN,
   TERRY MCCLAIN, JAMES MCKINNEY,
   TIMOTHY NORRIS, JEROME
   PATTERSON, WARREN POWELL,
   RUFUS SMITH, HOWARD SMOTHERS,
   JR., RODERICK SPANN, JAMAL
   WELLS, MARCEL WHITE, and
   ALPHONSO JENKINS-YOUNG,

         Plaintiffs,

   v.                                        Case No.: 3:20-cv-01330-J-20JBT

   CITY OF JACKSONVILLE.

         Defendant.
                                /

   SECOND AMENDED COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiffs   TERRANCE       JONES,   RICKEY    ADAMS,    FELTER

  BLAKE,    CHARLES BROWN,           JOHNNIE BUCHANAN, KETHON

  COLBERT, JAMES EDWARDS, TRACY ELLISON, JAMES FIELDS,

  JOSEPH FULLER, JASON GRACE, RICKIE GRACE, JR., MILTON
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 2 of 29 PageID 272




  HANNON, RICKY HICKS, KEVIN HILL, MARCUS HOLLIDAY,

  JOSHUA JORDAN, GARRETT JORDAN, TERRY MCCLAIN, JAMES

  MCKINNEY, TIMOTHY NORRIS, JEROME PATTERSON, WARREN

  POWELL, RUFUS SMITH, HOWARD SMOTHERS, JR., RODERICK

  SPANN, JAMAL WELLS, MARCEL WHITE, ALPHONSO JENKINS-

  YOUNG (“Plaintiffs”), by and through undersigned counsel, hereby file

  this S e c o n d   Amended    Complaint against Defendant CITY OF

  JACKSONVILLE (“Defendant”), and states as follows:

                               INTRODUCTION

             1.   This is an action to remedy discrimination based on

   disability, race and color, pursuant to the provisions of the Americans

   with Disabilities Act, as amended, (“ADAAA”), Title VII of the Civil

   Rights Act of 1991, 42 U.S.C. §200e et seq. (“Title VII”), and for the

   violation of their rights to be free from racial and disability

   discrimination and to recover front pay, back pay, an equal amount as

   liquidated damages, reinstatement,      lost   benefits,   compensatory

   damages, emotional distress damages, pain and suffering, injunctive

   relief, reasonable attorneys’ fees and costs and any other relief to

   which the Plaintiffs are entitled including but not limited to equitable

   relief.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 3 of 29 PageID 273




                       JURISDICTION AND VENUE

         2.    Jurisdiction of this matter arises pursuant to 28 U.S.C.

   §1331 with federal questions involving Title VII, and the ADAAA, 28

   U.S.C. § 1367. An express grant of federal court jurisdiction over

   these federal claims is found in Title VII at 42 U.S.C.

   §2000e-5(f)(3).

         3.    This Court has jurisdiction over Plaintiffs’ claims because

   at all times material to this Complaint, Plaintiffs worked for Defendant

   in Duval County, Florida.

         4.    The illegal conduct complained of and the resultant injury

   occurred within the judicial district in and for Duval County, Florida.


                                  PARTIES

         5.    Plaintiffs are adult individuals who reside in Jacksonville,

   Duval County, Florida.

         6.    Defendant CITY OF JACKSONVILLE is and was, at all

   relevant times, operating in Duval County, Florida and is within the

   jurisdiction of this Court. Therefore, venue is proper in this Court.

         7.    The City of Jacksonville is responsible for the Fire

   Department of the City of Jacksonville, an agency it maintains,

   operates, and governs.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 4 of 29 PageID 274




          8.    Plaintiffs   are   employed   as   Firefighters/Paramedics   or

  Firefighters/EMTs (“firefighters”) by the City of Jacksonville.

          9.    Plaintiffs are African American males.

          10.   Plaintiffs are each members of the Jacksonville Brotherhood

  of Firefighters, a Chapter of the International Association of African-

  American Professional Fire Fighters (“JBOF”).

          11.   Defendant was an employer as defined by the laws under

  which this action is brought and employs greater than 15 employees.

          12.   At all times material to this action, Plaintiffs were

  “employees” of Defendant within the meaning of the ADA.

          13.   At all times material to this action, Defendant was, and

  continues to be an “employer” within the meaning of the ADA.

          14.   At all relevant times, the City acted through its agency, to

  commit the acts alleged in this Complaint and was responsible for such

  acts.

                       TITLE VII AND ADAAA STATUTORY
                               PREREQUISITES

          15.   Plaintiffs are African American male individuals who

  suffered discrimination based on their race and disability. As such, they

  are members of a class of individuals protected by Title VII and the

  ADAAA.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 5 of 29 PageID 275




         16. Plaintiffs were qualified for their position of employment as
  firefighters.

        17.   The Defendant meets the statutory criteria for coverage as

  an “employer” under Title VII and the ADAAA.

        18.   Plaintiffs meet the statutory criteria for coverage as an

  “employee” under Title VII and the ADAAA.

        19.   The Jacksonville Brotherhood of Fire Fighters filed a Charge

  of Discrimination with the Equal Employment Opportunity Commission

  (“EEOC”) on February 4, 2016, on behalf of Black qualified individuals

  with a disability who had been subjected to race discrimination and

  retaliation and denied a reasonable accommodation of their disabilities.

        20.   Plaintiff, TERRANCE JONES, timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.

        21.   Plaintiff, RICKEY ADAMS, as a member of the Jacksonville

 Brotherhood of Fire Fighters, timely filed his Charge of Discrimination

 with the EEOC on February 4, 2016.

        22.   Plaintiff, FELTER BLAKE, timely filed his Charge of

 Discrimination with the EEOC on January 21, 2016.

        23.   Plaintiff, CHARLES BROWN, timely filed his Charge of

 Discrimination with the EEOC on January 21, 2016.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 6 of 29 PageID 276




          24.   Plaintiff, JOHNNIE BUCHANAN, as a member of the

  Jacksonville Brotherhood of Fire Fighters, timely filed his Charge of

  Discrimination with the EEOC on February 4, 2016.

          25.   Plaintiff, KETHON COLBERT, timely filed his Charge of

  Discrimination with the EEOC on January 22, 2016.

          26.   Plaintiff,   JAMES        EDWARDS,      is   a   member     of    the

  Jacksonville Brotherhood of Fire Fighters and similarly situated to the

  class    of   employees    identified    in   that   timely    filed   Charge    of

  Discrimination.

          27.   Plaintiff, TRACY ELLISON, timely filed his Charge of

  Discrimination with the EEOC on January 22, 2016.

          28.   Plaintiff, JAMES FIELDS, is a member of the Jacksonville

  Brotherhood of Fire Fighters and similarly situated to the class of

  employees identified in that timely filed Charge of Discrimination.

          29.   Plaintiff, JOSEPH FULLER, timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.

          30.   Plaintiff, JASON GRACE, timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.

          31.   Plaintiff, RICKIE GRACE, JR., timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 7 of 29 PageID 277




          32.   Plaintiff,   MILTON       HANNON,        is     a     member     of    the

  Jacksonville Brotherhood of Fire Fighters and similarly situated to the

  class    of   employees    identified   in   that   timely          filed   Charge    of

  Discrimination.

          33.   Plaintiff, RICKY HICKS, is a member of the Jacksonville

  Brotherhood of Fire Fighters and similarly situated to the class of

  employees identified in that timely filed Charge of Discrimination.

          34.   Plaintiff,   KEVIN    HILL,     timely        filed    his    Charge    of

  Discrimination with the EEOC on January 22, 2016.

          35.   Plaintiff, MARCUS HOLLIDAY, timely filed his Charge of

  Discrimination with the EEOC on January 22, 2016.

          36.   Plaintiff, JOSHUA JORDAN, timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.

          37.   Plaintiff, GARRETT JORDAN, timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.

          38.   Plaintiff, TERRY MCCLAIN, timely filed his Charge of

  Discrimination with the EEOC on January 23, 2016.

          39.   Plaintiff, JAMES MCKINNEY, as a member of the

  Jacksonville Brotherhood of Fire Fighters, timely filed his Charge of

  Discrimination with the EEOC on February 4, 2016.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 8 of 29 PageID 278




          40.   Plaintiff, TIMOTHY NORRIS, timely filed his Charge of

  Discrimination with the EEOC on January 24, 2016.

          41.   Plaintiff, JEROME PATTERSON, timely filed his Charge of

  Discrimination with the EEOC on January 21, 2016.

          42.   Plaintiff,   WARREN       POWELL,      is   a   member     of    the

  Jacksonville Brotherhood of Fire Fighters and similarly situated to the

  class    of   employees    identified   in   that   timely    filed   Charge    of

  Discrimination.

          43.   Plaintiff, RUFUS SMITH, timely filed his Charge of

  Discrimination with the EEOC in 2016.

          44.   Plaintiff, HOWARD SMOTHERS, JR., is a member of the

  Jacksonville Brotherhood of Fire Fighters and similarly situated to the

  class    of   employees    identified   in   that   timely    filed   Charge    of

  Discrimination.

          45.   Plaintiff,   RODERICK      SPANN,      is   a   member     of    the

  Jacksonville Brotherhood of Fire Fighters and similarly situated to the

  class    of   employees    identified   in   that   timely    filed   Charge    of

  Discrimination.

          46.   Plaintiff, JAMAL WELLS, timely filed his Charge of

  Discrimination with the EEOC on January 25, 2016.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 9 of 29 PageID 279




        47.   Plaintiff, MARCEL WHITE, timely filed his Charge of

  Discrimination with the EEOC on January 22, 2016.

        48.   Plaintiff, ALPHONSO JENKINGS-YOUNG, is a member of

  the Jacksonville Brotherhood of Fire Fighters and similarly situated to

  the class of employees identified in that timely filed Charge of

  Discrimination.

        49.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to the Jacksonville Brotherhood of Fire Fighters and therefore,

  to its members piggy backing on its Charge of Discrimination in this

  lawsuit: JOHNNIE BUCHANAN, JAMES EDWARDS, JAMES FIELDS,

  RICKY HICKS, JAMES MCKINNEY, MILTON HANNON, HOWARD

  SMOTHERS, JR., RODERICK SPANN, and ALPHONSO JENKINGS-

  YOUNG.

        50.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, TERRANCE JONES.

        51.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, RICKEY ADAMS.

        52.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, FELTER BLAKE.

        53.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, CHARLES BROWN.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 10 of 29 PageID 280




        54.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, KETHON COLBERT.

        55.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, TRACY ELLISON.

        56.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, JOSEPH FULLER.

        57.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, JASON GRACE.

        58.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, RICKIE GRACE, JR.

        59.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, KEVIN HILL.

        60.   On August 26, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, MARCUS HOLLIDAY.

        61.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, JOSHUA JORDAN.

        62.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, GARRETT JORDAN.

        63.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, TERRY MCCLAIN.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 11 of 29 PageID 281




        64.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, TIMOTHY NORRIS.

        65.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, JEROME PATTERSON.

        66.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, WARREN POWELL.

        67.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, RUFUS SMITH.

        68.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, JAMAL WELLS.

        69.   On August 25, 2020, the EEOC issued a Dismissal & Notice

  of Rights to Plaintiff, MARCEL WHITE.

        70.   Therefore, the initial Complaint in this action was filed

  within 90 days of Plaintiffs receiving their right-to-sue letter.

        71.   Accordingly, Plaintiffs have complied with all other Tile VII

  and ADAAA requirements and all prerequisites prior to bringing this

  lawsuit.


                         GENERAL ALLEGATIONS

        72.   At all times material, Defendant acted with malice and with

  reckless disregard for Plaintiffs’ federally protected rights.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 12 of 29 PageID 282




         73.   Plaintiffs have retained THE LEACH FIRM, P.A., to

  represent them in the litigation and have agreed to pay the firm a

  reasonable fee for its services.

         74.   Plaintiffs are all African American firefighters who suffer

  from Pseudofolliculitis Barbae, a disabling or “perceived” disability”

  condition under the ADAAA that affects up to 85% of African American

  men.

         75.   Pseudofolliculitis Barbae is a medical condition that causes

  significant pain, severe bumps, scarring, and deformities on the skin of

  afflicted individuals if they shave with a razor in order to be completely

  clean shaven.

         76.   Plaintiffs   were     each   employed   by   Defendant   as   a

  Firefighters/Paramedics or Firefighters/EMTs during all relevant times.

         77.   Plaintiffs bring these claims for race discrimination in

  violation of Title VII and for disability discrimination against Defendant

  for its unlawful discrimination of Plaintiffs based upon their disability or

  “perceived disability,” in violation of the Americans with Disabilities Act

  of 1990, as amended, 42 U.S.C. § 12101 et seq. (“ADAAA”). Plaintiffs are

  seeking damages including lost wages, compensatory damages, punitive

  damages, injunctive relief and their attorneys’ fees and costs.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 13 of 29 PageID 283




                                          FACTS

        78.   Plaintiffs are all African American males.

        79.   Plaintiffs   all   suffer   from   the   medical   condition   of

  Pseudofolliculitis Barbae, a disabling condition under the ADAAA.

        80.   This condition affects primarily African American men in

  which shaving their face with a razor causes inflammation and bumps to

  develop. Specifically, the symptoms of Pseudofolliculitis Barbae include

  clusters of small, red, or dark bumps around the hair follicles, leaving

  the surrounding skin often red and inflamed. As a result, African

  American men with this condition are recommended not to shave with a

  razor or be clean shaven. Instead, African American men with

  Pseudofolliculitis Barbae are recommended to allow their beard to grow

  to avoid the debilitating results of using a razor to be clean shaven.

        81.   The Jacksonville Fire Department currently maintains a

  policy whereby every active duty firefighter, including African American

  firefighters with Pseudofolliculitis Barbae, is required to be clean

  shaven.

        82.   “Clean shaven” is defined under this policy as having no

  facial hair whatsoever, and the policy requires active duty firefighters to

  use a razor to meet that standard.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 14 of 29 PageID 284




        83.       As African American firefighters with Pseudofolliculitis

  Barbae, Plaintiffs cannot shave with a razor and are medically

  recommended to grow a beard to avoid triggering the effects of their

  medical condition.

        84.       Defendant’s        shave    policy   therefore    disproportionality

  adversely affects African American firefighters as well as those with

  disabilities.

        85.       Beginning     in    April   2015,    Plaintiffs   all   received   an

  accommodation due to their disability that permitted them to have close

  cropped facial hair or a short beard that was barely noticeable, if they

  passed what is called the “fit test.”

        86.       The “fit test” refers to a           test that the department

  administers to gauge the fit of the positive pressure self-contained

  breathing apparatus (“SCBA”) masks on the face of a firefighter.

        87.       If the mask fits properly, then oxygen would not escape from

  the mask and the fit test would be passed.

        88.       Each Plaintiff took and passed a fit test on numerous

  occasions.

        89.       By the Fire Department’s own metric, the Plaintiffs could all

  perform their job functions with the simple accommodation that they

  were afforded, i.e., being permitted to have a short beard but not clean
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 15 of 29 PageID 285




  shaven.

        90.   Plaintiffs aptly performed their job functions with the

  accommodation provided regarding the clean shave policy.

        91.   Each day Plaintiffs worked, they were subject to visual

  inspections by their supervisors, who observed that the barely noticeable

  facial hair worn by Plaintiffs conformed to the accommodation granted

  to them.

        92.   However, on January 12, 2016, Plaintiffs each received a

  Memorandum from Kelli O’Leary, Director, Employee Services, for the

  City of Jacksonville Fire and Rescue Department, stating that effective

  immediately, the disability accommodation granted in April 2015, is now

  being denied.

        93.   As   a   consequence   of   Defendant’s   actions,   Plaintiffs’

  accommodations were unilaterally revoked, and Plaintiffs were expected

  to be clean shaven with a razor’s shave.

        94.   Defendant declared that there would be no exception to the

  clean shave policy for any reason as having any amount of facial hair

  would impact the fit of an SCBA mask.

        95.   Defendant based its decision on alleged OHSA violations.

  This reason was false. Every Plaintiff passed a fit text, passed daily

  visual inspections at the firehouse, and was able to perform their job
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 16 of 29 PageID 286




  functions.

        96.    When the Plaintiffs objected to this treatment, they were

  informed that they would be placed on light duty, which preventing them

  from working as firefighters. Additionally, Plaintiffs would be prohibited

  from taking promotional test until they were clean shaven. More

  importantly, Plaintiffs’ had their pay reduced while on light duty.

         97.    The position taken by the Department is a farce and aimed

   at discriminating against Plaintiffs and coercing them by taking away

   their ability to earn a living.

         98.    There    was    no   analysis    of   any   of   the   Plaintiffs’

   accommodations before they were unilaterally revoked.

         99.    Indeed, Defendant did not engage in any further interactive

   processes with Plaintiffs to determine if a further accommodation could

   be made regarding Plaintiffs’ disabilities.

         100. This newfound stance on the shave policy was not grounded

   in any legitimate workplace need, but rather a desire to discriminate

   against Plaintiffs.

         101. Undeniably, should the affected firefighters be placed on

   light duty, they would represent a significant portion of the African

   American membership at the Jacksonville Fire Department.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 17 of 29 PageID 287




         102. Plaintiffs were told that they would no longer be

   accommodated and were required to be clean shaven as defined by

   using a razor to shave.

         103. Plaintiffs were forced to choose between working as

   career firefighters and risking their health by shaving with a razor,

   which results in significant pain, skin irritation, and lasting damage to

   their skin.

         104. Plaintiffs were all afforded a medical accommodation to the

   shave policy due to their medical condition and were permitted to

   maintain very slight and barely noticeable facial hair.

         105. Plaintiffs’ trimmed their facial hair to the point where it

   was at best stubble.

         106. With the accommodation, Plaintiffs were able to perform all

   their job functions without any undue hardship to the Defendant.

         107. Each of the Plaintiffs successfully passed a fit test that

   certified each Plaintiff could wear an oxygen mask with the slight facial

   hair without any leakage of air.

         108. Even though Plaintiffs performed their job function with

   the accommodation without any hardship to Defendant, Defendant

   without any notice, legitimate reason, or rational basis, unilaterally

   canceled the disability accommodation.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 18 of 29 PageID 288




         109. Defendant did not engage in any analysis, consideration, or

   review of the disability accommodation.

         110. Plaintiffs      were   told   that,   suddenly,   there   were   no

   exceptions to the shave policy and that the Plaintiffs were in direct

   violation of the policy.

        111. Defendant’s actions were aimed at discriminating against

  African American firefighters as their policy affected only African

  American firefighters within the Jacksonville Fire Department.

        112. Defendant has never unilaterally reversed its decision to

  grant a disability accommodation of an employee with a disability as it

  did with Plaintiffs in this instance.

        113. Plaintiffs each had on January 12, 2016 and still have

  currently, the disabling condition, Pseudofolliculitis Barbae.

        114. The Defendant’s conduct of implementing a new policy on

  January 12, 2016 that every active duty firefighter, including African

  American men with Pseudofolliculitis Barbae, is required to be clean

  shaven, had a disparate impact upon African American firefighters as

  nearly every African American firefighter was targeted by this sudden

  and unlawful change in policy.

        115. Even if Defendant’s shave policy was facially neutral, it

  nonetheless disproportionally negatively affected African American
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 19 of 29 PageID 289




  firefighters such as Plaintiffs.

        116. Defendant has no legitimate business justification for its

  neutral shave policy.

        117. Defendant’s shave policy has a disproportionately negative

  impact on African American firefighters causing them to suffer

  adversely, as they were either reassigned, and forced to choose between

  their health or their livelihood and serving the City they love.

        118. Plaintiffs and other African American firefighters now must

  shave with a razor and endure painful bumps on their skin, irritated

  skin conditions, and scarring on their skin because of the department’s

  unlawful policies.

        119. Defendant’s actions in changing the shave policy in January

  2016 after allowing the disability accommodation was intentional and

  intended to adversely affect African American firefighters.

                COUNT I – RACE DISCRIMINATION UNDER
                  TITLE VII (DISPARATE TREATMENT)

        120. Plaintiffs reincorporate and adopt all allegations contained

  within paragraphs 1 through 113 and 119, above.

        121. Defendant City of Jacksonville, by and through the

  Jacksonville Fire Department, intentionally discriminated against

  Plaintiffs on the account of their race.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 20 of 29 PageID 290




        122. Defendant engaged in unlawful employment practices

  prohibited by Title VII by discriminating against Plaintiffs as set forth

  herein.

        123. As a result of Defendant’s discriminatory acts and practices,

  Plaintiffs have suffered and continue to suffer harm and economic

  losses, as well as other monetary benefits, impairment to their names,

  reputations, and emotional harm and psychological trauma, with

  associated physical symptoms.

        124. Defendants intentionally discriminated against Plaintiffs

  with malice and reckless indifference to Plaintiffs’ rights thereby

  entitling Plaintiffs to punitive damages.

         WHEREFORE, Plaintiffs pray for a trial by jury and all legal

   and equitable relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 21 of 29 PageID 291




                  COUNT II – RACE DISCRIMINATION UNDER
                      TITLE VII (DISPARATE IMPACT)

        125. Plaintiffs reincorporate and adopt all allegations contained

  within paragraphs 1 through 118, above.

        126.      Defendant City of Jacksonville, by and through the

  Jacksonville Fire Department, discriminated against Plaintiffs on the

  account of their race.

        127.      Indeed, by virtue of Defendant’s actions that constitute a

  disparate impact claim towards African American firefighters, as alleged

  above, Defendant’s actions constitute race discrimination in employment

  in violation of Title VII.

        128.      Defendant’s employment practices, even if racially neutral,

  have the effect of disproportionately targeting African American

  firefighters.

        129.      Defendant knew or should have known that its shave policy

  had the effect of unlawful discrimination against African American

  firefighters and those with disabilities.

        130. Defendant has no legitimate business justification for

  implementing its discriminatory shave policy.

        131. The above discrimination was done by Defendant with a

  reckless disregard for Plaintiffs’ rights under federal law. As a direct and
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 22 of 29 PageID 292




  proximate result of the discrimination described above, Plaintiffs have

  suffered and continues to suffer loss of income and loss of other

  employment benefits. Unless enjoined by order of this Court, Defendant

  will continue to pursue policies and practices that are discriminatory.

         WHEREFORE, Plaintiffs pray for a trial by jury and all legal

   and equitable relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Injunctive relief;

            d. Prejudgment interest;

            e. Costs and attorney’s fees; and

            f. Such other relief as the Court may deem just and proper.

                COUNT III - DISCRIMINATION UNDER THE
                   ADAAA (DISPARATE TREATMENT)

        132. Plaintiffs reincorporate and adopt all allegations contained

  within paragraphs 1 through 113 and 119, above.

        133. Plaintiffs have a bona fide disability that affects a major life

  function, namely the ability to shave, skin condition, and skin deformity.

        134. Plaintiffs have been discriminated against by the Defendant

  due to their bona fide disability in violation of Federal law.

        135. Defendant acknowledged Plaintiffs were disabled and
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 23 of 29 PageID 293




  accordingly accommodated Plaintiffs’ disability for over a year without

  incident.

        136. Yet,        Defendant       withdrew       Plaintiffs’        disability

  accommodation and failed to engage in the interactive process to

  determine whether any further accommodation could be given to

  Plaintiffs without creating an undue hardship to Defendant.

        137. Moreover, Defendant regarded Plaintiffs as having a

  disability when they denied them an accommodation and/or when

  Defendants unilaterally reassigned Plaintiffs from the firehouse to light

  duty due to their disability and/or having regarded the Plaintiffs as

  disabled.

        138. Plaintiffs are protected by the ADAAA:

              a. Plaintiffs   were   disabled    or   “perceived      as   disabled”

                 employees who suffered discrimination because of their

                 disability or “perceived disability” by Defendant; and

              b. Plaintiffs suffered an adverse employment action as a

                 result of their disability or “perceived disability.”

        139. Defendant        was at    all material times an “employer” as

  envisioned and defined by the ADAAA.

        140. Plaintiffs’ medical conditions are a protected disability

  under the ADAAA, as amended. See 42 U.S.C. § 12102.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 24 of 29 PageID 294




            141. Defendant’s actions unquestionably constitute disability

  discrimination in violation of the ADAAA, as amended.

            142. By reason of the foregoing, Defendant’s actions, and non-

  actions, affected the “terms, conditions or privileges” of Plaintiffs’

  employment as envisioned by the ADAAA.

            143. Alternatively, Defendant perceived Plaintiffs as being

  “disabled,” and therefore, unable to perform the essential functions of

  their positions, even though Plaintiffs could perform same with a

  reasonable accommodation.

            144. Pleading in the alternative, Plaintiffs’ impairment did not

  substantially limit a major life activity but was treated by Defendant as if

  it did.

            145. Pleading in the alternative, Plaintiffs’ medical condition

  constituted an impairment that limited a major life activity only because

  of Defendant’s attitude toward the impairment.

            146. Defendant does not have a non-discriminatory rationale for

  denying Plaintiffs’ accommodation request.

            147. Plaintiffs were disabled individuals, or otherwise perceived

  as disabled by Defendant, during their employment. Therefore, they are

  members of protected classes as envisioned by the ADA.
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 25 of 29 PageID 295




        148. Plaintiffs    suffered   sufficiently   severe   and   pervasive

  treatment because of their disability and/or “perceived disability,” and

  request for accommodation regarding same.

        149. The acts of Defendant, by and through its agents and

  employees, violated Plaintiffs’ rights against disability discrimination

  under the ADAAA.

        150. The discrimination to which Plaintiffs were subjected was

  based on their disability and/or “perceived disability.”

        151. The conduct of Defendant, its agents, and employees

  proximately, directly, and foreseeably injured Plaintiffs, including, but

  not limited to, lost wages and benefits, future pecuniary losses,

  emotional pain and suffering, humiliation, inconvenience, mental

  anguish, loss of enjoyment of life, and other non-pecuniary losses.

        152. The conduct of Defendant was so willful and wanton, and in

  such reckless disregard of the statutory rights of Plaintiffs, as to entitle

  them to an award of punitive damages against Defendant to deter it, and

  others, from such conduct in the future.

        153. Plaintiffs are entitled to recover reasonable attorneys’ fees

  and litigation expenses pursuant to the ADAAA.

        154. Plaintiffs’ have retained THE LEACH FIRM, P.A. to

  represent Plaintiffs in the litigation and have agreed to pay the firm a
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 26 of 29 PageID 296




  reasonable fee for its services.

         WHEREFORE, Plaintiffs pray for a trial by jury and all legal

   and equitable relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                COUNT IV – DISCRIMINATION UNDER THE
                    ADAAA (DISPARATE IMPACT)

        155. Plaintiffs reincorporate and adopt all allegations contained

  within paragraphs 1 through 118, above.

        156. Defendant City of Jacksonville, by and through the

  Jacksonville Fire Department, discriminated against Plaintiffs on the

  account of their disability.

        157. Indeed, by virtue of Defendant’s actions that constitute a

  disparate impact claim towards disabled firefighters, as alleged above,

  Defendant’s actions constitute disability discrimination in employment
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 27 of 29 PageID 297




  in violation of the ADAAA.

        158. Defendant engaged in unlawful employment practices

  prohibited by discriminating against Plaintiffs as set forth herein.

        159. Defendant’s employment practices, even if facially neutral,

  have the effect of disproportionately targeting disabled African American

  firefighters.

        160. Defendant knew or should have known that its shave policy

  had the effect of unlawful discrimination against African American

  firefighters with disabilities.

        161. Defendant has no legitimate business justification for

  implementing its discriminatory shave policy.

        162. The above discrimination was done by Defendant with a

  reckless disregard for Plaintiffs’ rights under federal law. As a direct

  and proximate result of the discrimination described above, Plaintiffs

  have suffered and continues to suffer loss of employment, loss of income,

  loss of other employment benefits. Unless enjoined by order of this

  Court, Defendant will continue to pursue policies and practices that are

  discriminatory.

         WHEREFORE, Plaintiffs pray for a trial by jury and all legal

   and equitable relief allowed by law including:

            a. Back pay and benefits;
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 28 of 29 PageID 298




             b. Interest on back pay and benefits;

             c. Injunctive relief;

             d. Prejudgment interest;

             e. Costs and attorney’s fees; and

             f. Such other relief as the Court may deem just and proper.


                        DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial

  by jury.




        Dated this 12th day of May, 2021.


                                        /s/ Anthony J. Hall
                                        ANTHONY J. HALL, ESQ.
                                        Fla. Bar No. 40924
                                        BRUCE A. MOUNT, ESQ.
                                        Bruce A. Mount, Esq.
                                        FL Bar No. 88754
                                        THE LEACH FIRM
                                        631 S. Orlando Ave., Ste. 300
                                        Winter Park, FL 32789
                                        Tel: 407-543-6817
                                        Fax: 321-594-7316
                                        Email: ahall@theleachfirm.com
                                        Email: bmount@theleachfirm.com
                                        Email: npacheco@theleachfirm.com
                                        Email: yhernandez@theleachfirm.com

                                        Counsel for Plaintiffs
Case 3:20-cv-01330-HES-JBT Document 19 Filed 05/12/21 Page 29 of 29 PageID 299




                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 12th day of May, 2021, the

  foregoing was filed via the CM/ECF system which will serve a true

  and correct copy to the following: Sean Granat, Deputy General

  Counsel,    sgranat@coj.net;   Adina   Teodorescu,   Assistant   General

  Counsel, teodores@coj.net; Sonya Harrell, Assistant General Counsel

  Florida, sonyah@coj.net; Laura Boeckman, Assistant General Counsel,

  lboeckman@coj.net, Counsel for Defendant.

                                      /s/ Anthony J. Hall
                                      ANTHONY J. HALL, ESQ.
                                      Fla. Bar No. 40924
